DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/8/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  Specifically, Applicant’s arguments filed 3/8/2022 applied to the Basker ’769 reference and Tapily ‘832 used to reject at least claim 1 in the rejection under 35 USC 102(a)(1). In the current rejection, Applicant’s amendment filed 3/8/2022 necessitated the incorporation of a reference Lee ‘931 instead of Basker ’769 reference and Tapily ‘832 by providing the specifically recited claimed the source/drain feature in direct contact with a top surface of the semiconductor substrate, the first channel extension feature, the inner spacer feature and the second channel extension feature.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2020/0357931).
Regarding claim 1, Lee discloses, in at least figure 11 and related text, a semiconductor structure, comprising: 
a first channel member (114A, [46]) disposed over a semiconductor substrate (102, [34]) and a second channel member (116A, [46]) disposed over the first channel member (114A, [46]); 
a first channel extension feature (114C, [49]) coupled to the first channel member (114A, [46]); 
a second channel extension feature (116C, [49]) coupled to the second channel member (116A, [46]); 
an inner spacer feature (402, [41]) disposed between the first channel extension feature (114C, [49]) and the second channel extension feature (116C, [49]); and 
a source/drain feature (502/504, [42]) in direct contact with a top surface of the semiconductor substrate (102, [34]), the first channel extension feature (114C, [49]), the inner spacer feature (402, [41]) and the second channel extension feature (116C, [49]).
Regarding claim 2, Lee discloses the semiconductor structure of claim 1 as described above.
Lee further discloses, in at least figure 11 and related text, the first channel member (114A, [46]) and the second channel member (116A, [46]) comprise silicon germanium ([46]), 
wherein the first channel extension feature (114C, [49]) and the second channel extension feature (116C, [49]) comprise silicon and a p-type dopant ([49]).
Regarding claim 5, Lee discloses the semiconductor structure of claim 1 as described above.
Lee further discloses, in at least figure 11 and related text, wherein the first channel member (114A, [46]) and the second channel member (114A, [46]) extend lengthwise along a direction (horizontal direction, figure), 
wherein the first channel extension feature (114C, [49]) is sandwiched between the first channel member (114A, [46]) and the source/drain feature (502/504, [42]) along the direction (horizontal direction, figure), 
wherein the second channel extension feature (116C, [49]) is sandwiched between the second channel member (116A, [46]) and the source/drain feature (502/504, [42]) along the direction (horizontal direction, figure).
Regarding claim 6, Lee discloses the semiconductor structure of claim 1 as described above.
Lee further discloses, in at least figure 11 and related text, a gate structure (1102/1104, [51]) wrapping around the first channel member (114A, [46]) and the second channel member (116A, [46]); and 
a top spacer (204, [33]) extending along a sidewall of the gate structure (1102/1104, [51]), 
wherein the second channel extension feature (116C, [49]) is sandwiched between the inner spacer feature (402, [41]) and the top spacer (204, [33]).
Regarding claim 9, Lee discloses, in at least figure 11 and related text, a semiconductor device, comprising: 
a semiconductor substrate (102, [34]); 
a first source/drain feature (502, [42]) and a second source/drain feature (504, [42]), the first (502, [42]) and second (504, [42]) source/drain features being disposed over and in direct contact with the semiconductor substrate (102, [34]); 
a channel member (116A, [46]) extending lengthwise between the first source/drain feature (502, [42]) and the second source/drain feature (504, [42]); 
a first channel extension feature (left 114C, [49]) sandwiched between the channel member (116A, [46]) and the first source/drain feature (502, [42]); 
a second channel extension feature (right 114C, [49]) sandwiched between the channel member and the second source/drain feature (504, [42]); 
a top spacer (204, [33]) disposed over the first channel extension feature (left 114C, [49]); and 
an inner spacer feature (402, [41]) disposed below the first channel extension feature (left 114C, [49]).
Regarding claim 10, Lee discloses the semiconductor structure of claim 9 as described above.
Lee further discloses, in at least figure 11 and related text, the channel member (116A, [46]) comprises silicon germanium ([46]), 
wherein the first channel extension feature (left 114C, [49]) and the second channel extension feature (right 114C, [49]) comprise silicon and a p-type dopant ([49]).
Claim(s) 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2020/0220018).
Regarding claim 9, Jang discloses, in at least figures 2, 6, and related text, a semiconductor device, comprising: 
a semiconductor substrate (105/101, [24]); 
a first source/drain feature (left bottom 151/152/154 relative to channel, [57], [58], figures) and a second source/drain feature (right bottom 151/152/154 relative to channel, [57], [58], figures), the first (left bottom 151/152/154 relative to channel, [57], [58], figures) and second (right bottom 151/152/154 relative to channel, [57], [58], figures) source/drain features being disposed over and in direct contact with the semiconductor substrate (105/101, [24]); 
a channel member (143, [22]) extending lengthwise between the first source/drain feature (left bottom 151/152/154 relative to channel, [57], [58], figures) and the second source/drain feature (right bottom 151/152/154 relative to channel, [57], [58], figures); 
a first channel extension feature (left 151 relative to channel, [58]) sandwiched between the channel member (143, [22]) and the first source/drain feature (left bottom 151/152/154 relative to channel, [57], [58], figures); 
a second channel extension feature (right 151 relative to channel, [58]) sandwiched between the channel member (143, [22]) and the second source/drain feature (right bottom 151/152/154 relative to channel, [57], [58], figures); 
a top spacer (left 164, [22]) disposed over the first channel extension feature (left 151 relative to channel, [58]); and 
an inner spacer feature (left 130, [22]) disposed below the first channel extension feature (left 151 relative to channel, [58]).
Regarding claim 11, Jang discloses the semiconductor structure of claim 9 as described above.
Jang further discloses, in at least figures 2, 6, and related text, a portion of the channel member (143, [22]) extends between the top spacer (left 164, [22]) and the inner spacer feature (left 130, [22]).
Regarding claim 12, Jang discloses the semiconductor structure of claim 9 as described above.
Jang further discloses, in at least figures 2, 6, and related text, the first source/drain feature (left bottom 151/152/154 relative to channel, [57], [58], figures) is disposed over a substrate (105/101, [24]), 
wherein the first source/drain feature (left bottom 151/152/154 relative to channel, [57], [58], figures) comprises a bottom epitaxial layer (left bottom 151, [58]) in contact with the semiconductor substrate (105/101, [24]), a first epitaxial layer (left 152, [57]) over the bottom epitaxial layer (left bottom 151, [58]), and a second epitaxial layer (left 154, [57]) over the first epitaxial layer (left 152, [57]), 
wherein a composition of the bottom epitaxial layer (left bottom 151, [58]) is as identical to a composition of the first channel extension feature (left 151 relative to channel, [58]) and the second channel extension feature (right 151 relative to channel, [58]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0357931) in view of Jang (US 2020/0220018).
Regarding claim 3, Lee discloses the semiconductor structure of claim 1 as described above.
Lee does not explicitly disclose the first channel member and the second channel member comprise silicon; the first channel extension feature and the second channel extension feature comprise silicon and an n-type dopant.
Jang teaches, in at least figures 2, 6, and related text, the device comprising the first channel member (142, [22]) and the second channel member (143, [22]) comprise silicon ([94]); the first channel extension feature (151 contacting 142 , [58]) and the second channel extension feature (151 contacting 143 , [58]) comprise silicon and an n-type dopant ([58]), for the purpose of providing semiconductor device having improved electrical properties by controlling the structure of the source/drain region ([113]).
Lee and Jang are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Jang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee to have the first channel member and the second channel member comprising silicon; the first channel extension feature and the second channel extension feature comprising silicon and an n-type dopant, as taught by Jang, for the purpose of providing semiconductor device having improved electrical properties by controlling the structure of the source/drain region ([113], Jang).
Regarding claim 4, Lee discloses the semiconductor structure of claim 1 as described above.
Lee does not explicitly disclose a portion of the source/drain feature extends into the semiconductor substrate.
Jang teaches, in at least figures 2, 6, and related text, the device comprising a portion of the source/drain feature (150, [22]) extends into the semiconductor substrate (105/101, [24]-[25]), for the purpose of providing semiconductor device having improved electrical properties by controlling the structure of the source/drain region ([113]).
Lee and Jang are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Jang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee to have the portion of the source/drain feature extending into the semiconductor substrate, as taught by Jang, for the purpose of providing semiconductor device having improved electrical properties by controlling the structure of the source/drain region ([113], Jang).
Regarding claim 7, Lee discloses the semiconductor structure of claim 6 as described above.
Lee does not explicitly disclose the gate structure is spaced apart from the first channel extension feature and the second channel extension feature.
Jang teaches, in at least figures 2, 6, and related text, the device comprising the gate structure (162/165, [22]) is spaced apart from the first channel extension feature (151 contacting 142 , [58]) and the second channel extension feature (151 contacting 143 , [58]), for the purpose of providing semiconductor device having improved electrical properties by controlling the structure of the source/drain region ([113]).
Lee and Jang are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Jang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee to have the gate structure being spaced apart from the first channel extension feature and the second channel extension feature, as taught by Jang, for the purpose of providing semiconductor device having improved electrical properties by controlling the structure of the source/drain region ([113], Jang).
Regarding claim 8, Lee discloses the semiconductor structure of claim 6 as described above.
Lee does not explicitly disclose a portion of the second channel member is sandwiched between the inner spacer feature and the top spacer.
Jang teaches, in at least figures 2, 6, and related text, the device comprising a portion of the second channel member (143, [22]) is sandwiched between the inner spacer feature (130, [22]) and the top spacer (164, [22]), for the purpose of providing semiconductor device having improved electrical properties by controlling the structure of the source/drain region ([113]).
Lee and Jang are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Jang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee to have the portion of the second channel member being sandwiched between the inner spacer feature and the top spacer, as taught by Jang, for the purpose of providing semiconductor device having improved electrical properties by controlling the structure of the source/drain region ([113], Jang).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2020/0220018) in view of Yang (US 2019/0067490).
Regarding claim 13, Jang discloses the semiconductor device of claim 12 as described above.
Jang does not explicitly disclose the bottom epitaxial layer comprises a first germanium content; the first epitaxial layer comprises a second germanium content; the second epitaxial layer comprises a third germanium content; the third germanium content is greater than the second germanium content and the second germanium content is greater than the first germanium content.
Yang teaches, in at least figure 2 and related text, the device comprising the bottom epitaxial layer (107a, [32]) comprises a first germanium content; the first epitaxial layer (107b, [33]) comprises a second germanium content; the second epitaxial layer (107c, [33]) comprises a third germanium content; the third germanium content is greater than the second germanium content and the second germanium content is greater than the first germanium content ([32], [33]), for the purpose of improving alternating current (AC) characteristics by significantly reducing an enlargement of the gate length ([5]).
Jang and Yang are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jang with the specified features of Yang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Jang to have the bottom epitaxial layer comprising a first germanium content; the first epitaxial layer comprising a second germanium content; the second epitaxial layer comprising a third germanium content; the third germanium content being greater than the second germanium content and the second germanium content being greater than the first germanium content, as taught by Yang, for the purpose of improving alternating current (AC) characteristics by significantly reducing an enlargement of the gate length ([5], Yang).
Regarding claim 14, Basker in view of Yang discloses the semiconductor device of claim 13 as described above.
Yang further teaches, in at least figure 2 and related text, the first germanium content (germanium content of 107a, [32]) is substantially zero, for the purpose of improving alternating current (AC) characteristics by significantly reducing an enlargement of the gate length ([5]).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 9, 12-13 and 15 that recite “the first p-type dopant concentration is greater than the second p-type dopant concentration and the third p-type dopant concentration is greater than the first p-type dopant concentration” in combination with other elements of the base claims 9, 12-13 and 15.
Claims 16-20 are allowed because the prior art of record, US 2018/0189769, neither anticipates nor render obvious the limitations of the base claims 16 that recite “selectively depositing a semiconductor layer on the exposed portions of the substrate” in combination with other elements of the base claims 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811